Citation Nr: 0824026	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for malaria.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from September 
1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The issue of entitlement to service connection for hearing 
loss being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not incur hypertension in service or 
within the first post-service year. 

2.  The veteran did not incur asthma in service. 

3.  The veteran does not currently have malaria or any 
residuals thereof.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Service connection for asthma is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Service connection for malaria is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005 and March 2006.

VA has obtained the veteran's service treatment records and 
assisted the veteran in obtaining evidence.  With respect to 
the claims not remanded herein, an examination is not 
necessary to decide these claims because there is no 
indication that the veteran's claimed disabilities may be 
attributable to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations and Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
hypertension, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hypertension

The veteran has asserted in numerous statements that his 
hypertension is related to service.  His service treatment 
records are silent with respect to a diagnosis of 
hypertension and show normal blood pressure upon entrance 
into service.  An October 1945 chronological record of wounds 
and illnesses incurred contains no entries.  

Of record are private medical treatment records from Bethany 
Hospital and St. Louis University Hospital of the Sacred 
Heart (St. Louis).  The records from St. Louis are silent 
with respect to hypertension.  The medical records from 
Bethany Hospital reflect admission in August 1979 for 
hypotension crisis with severe epistaxis.  The veteran has 
also stated that this was when he first sought treatment for 
his hypertension.  

Entitlement to service connection for hypertension is not 
established.  On a presumptive basis, the claim is not 
established because the evidence does not show diagnosis of 
hypertension to any degree within the first post-service 
year.  On a direct basis, the claim is not established 
because the earliest evidence of hypertension appears in 
1979, approximately 35 years following the veteran's 
discharge.  The Board acknowledges the veteran's statements 
regarding a relationship between service and hypertension, 
but finds that as a layperson he is not competent to render 
an opinion regarding the etiology of hypertension.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the claim must be denied.  

Asthma

Entitlement to service connection for asthma is not 
warranted.  The veteran has stated that he incurred asthma in 
service, possibly due to a malaria infection.  His service 
treatment records are silent with respect to a diagnosis of 
asthma and the October 1945 chronological record of wounds 
and illnesses incurred contains no entries.  The private 
medical evidence of record contains no diagnosis of asthma.  
Based on the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In any event, 
although the veteran is competent to relate such a diagnosis, 
there is no competent medical evidence attributing asthma to 
service.  The veteran is not competent to make such an 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492, 493-94 
(1992).  This is not a case in which the veteran is reporting 
a contemporaneous medical diagnosis; he is attempting to 
relate a post-service diagnosis of asthma to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
For these reasons, the claim must be denied. 

Malaria

Entitlement to service connection for malaria is not 
warranted.  The veteran has stated that he had malaria in 
service.  His service treatment records are silent with 
respect to a diagnosis of malaria and the October 1945 
chronological record of wounds and illnesses incurred 
contains no entries.  The veteran has stated that he was 
treated for malaria in service and that it resolved after 
treatment.  The private medical evidence of record contains 
no diagnosis of malaria or any residuals thereof.  Based on 
the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for asthma is denied. 

Entitlement to service connection for malaria is denied.  


REMAND

The veteran has related that he first noticed a decrease in 
his hearing acuity in service.  A lay person is competent to 
report observable symptomatology of an injury or illness.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Nonetheless, there is no current diagnosis of hearing loss of 
record and it does not appear that the veteran was provided 
an audiologic examination at discharge.  Accordingly, the 
Board finds that a medical examination is necessary to decide 
this claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiologic examination to determine the 
current nature and likely etiology of any 
hearing loss.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
diagnosed hearing loss is attributable to 
service.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner is 
unable to offer an opinion, an 
explanation should be provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


